DETAILED ACTION
This office action is in response to communications filed on October 26, 2021, concerning application number 16/748,427.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on October 26, 2021.
Claims 8-14 were newly added.
Claims 1-14 are currently pending.
Drawings
The drawings were received on October 26, 2021. These drawings are acceptable.
Amendment to the drawings obviate the drawing objections raised in the office action mailed on August 19, 2021.
Claim Objections
Amendment to the claims obviate the claim objections raised in the office action mailed on August 19, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 line 4 “the angles” has been replaced with - - angles - -
Claim 5 line 6 “the angle” has been replaced with - - an angle - -
Claim 5 line 7 “the angle” has been replaced with - - an angle - -
Claim 11 line 4 “the angles” has been replaced with - - angles - -
Claim 12 line 6 “the angle” has been replaced with - - an angle - -
Claim 12 line 7 “the angle” has been replaced with - - an angle - -
These amendments avoid lack of antecedent basis rejections.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753